ots 222 (Seal), k

 

 

 

 

NOTIFICATION OF LATE RECORD

Court of Appeals No., if known: __08-21-00217-CV

Trial Court Style: ENPLAT Il, LLC & PLATFORM II, LLC -VS- DEVON ENERGY PRODUCTION COMPANY,

LP, ET AL FILED IN
8th COURT OF APPEALS
Trial Court No.: 17-05-21958-CVR EL PASO, TEXAS

1/14/2022 9:37:00 AM

| am the official responsible for preparing the clerk's record/reporter’s record (cCiEMéZABE)TIK Gi=BORES
referenced appeal. The approximate date of trial was: JUNE 28 2021 Clerk

eee tt

The record was originally due: NOVEMBER 19, 2021

 

| anticipate the length of the record to be: LENGTH OF APPEAL
| am unable to file the record by the due date the record is due because (check one)

the appellant is not entitled to appeal without paying the fee, and the appellant has failed
to pay the fee or make arrangements to pay the fee for preparing the record.

Xx my other duties or activities preclude working on the record and include the following:
(attach additional pages if needed)
HEAVY WORK LOAD IN THE OFFICE PLUS SHORT STAFFED.

 

Other. Explain (attach additional pages if needed):

 

 

| anticipate the record will be completed by: 30-45 DAYS DUE TO LENGTH OF APPEAL

|_ as the undersigned court official, certify that a copy of this Notification of Late Record has been served by
first class mail or fax to the parties to the we rder being appealed.
Date JANUARY 11,2022 Signature Wire

Printed name: PAT TARIN

 

Title: DISTRICT CLERK

Acknowledgment
(to be completed by notary or court clerk)

State of Texas -
County of REEVES :

Before me, the undersigned authority, on this day personally appeared
Known to me to be the person whose name is subscribed to the foregoing instrument and acknowledged to me
that he/she executed the same for the reasons expressed therein.

Eee

vw igad .
Bate JANUARY: 1 1,2022 signature

 

 

Printed Name